Case: 15-20238      Document: 00513490923         Page: 1    Date Filed: 05/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-20238                                    FILED
                                  Summary Calendar                               May 3, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME GENARO-VILLEGAS, also known as Genareo Villegas, also known as
Genaro Jaime Villegas, also known as Valentin Villegas-Jaime, also known as
Genaro Jaime-Villegas, also known as Allareo R. Perez, also known as Genaro
Jaime, also known as Allareo Ricardo Perez, also known as Salvador Arrelano,
also known as Genaro Villegas Jaime, also known as Valentin Villegas Jaime,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CR-587


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jaime Genaro-
Villegas has moved for leave to withdraw and has filed briefs in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20238     Document: 00513490923     Page: 2   Date Filed: 05/03/2016


                                  No. 15-20238

F.3d 229 (5th Cir. 2011). Genaro-Villegas has not filed a response, although
he has submitted a letter asking for legal advice about issues to raise on appeal.
We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2